DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 1/18/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/10/2022, 5/19/2021 and 4/9/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 10/18/2021, applicant agrees to withdraw inventions of group 2 (claims 13-20) and elects group 1 (claims 1-12). Hence Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Arbabi et al (US 9482796).


 
a substrate (fig. 1, 15) ; and 
at least one metasurface, coupled to the substrate, comprising a plurality of optical meta- units to change at least the first phase to the second phase (fig. 1, 14, 11, 13; abstract, line 1-8, An optical device has a first metasurface disposed over a substrate. A high-contrast pattern of the first metasurface is operable for modifying, over a first phase profile, a phase front of an incident light beam. A second metasurface, is disposed over a plane parallel to the first metasurface with a second high-contrast pattern and operable for shaping, over a second phase profile, the modified phase front of the incident light beam into a converging spherical phase front); 

wherein each optical meta-unit of the plurality of optical meta-units is positioned at a distance that is less than the wavelength from at least a different optical meta-unit (fig. 1, 11, 12; fig. 5B, 53; col. 6, line 59-64, The posts are arranged in a hexagonal lattice with a lattice constant of 0.34 µm. The computed simulation shown is performed at the λ = 633 nm wavelength; --the posts in fig. 5B have dimensions of about 0.34 µm, the separations between adjacent posts are about 0.34 µm, which are smaller than the  wavelength of 0.633 µm); 



(Note: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138). 

Regarding Claim 2, Arbabi teaches the system of claim 1, wherein each of the plurality of meta-units comprises a meta- unit having a shape to diffractively scatter the electromagnetic radiation (fig. 2A-C, 21, 22; col. 5, line 49-col. 6, line 24, FIG. 2C depicts an example profile 23, which represents the intensity of the light after the second metasurface; Profile 22 and profile 23 depict diffraction of the beam after passing through the first metasurface, and the focus of the diffracted light after passing through the second metasurface; fig. 4A, gives diffraction pattern).

Regarding Claim 3, Arbabi teaches the system of claim 2, wherein the shape comprises an archetype shape having one or more varying geometrical parameters (fig. 5B, 53, -- posts with different diameters).

Regarding Claim 4, Arbabi teaches the system of claim 2, wherein each of the plurality of meta-units is configured to provide a range of optical phase offset and phase dispersion for a broadband achromatic metasurface lens.
(Note: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).

Regarding Claim 5, Arbabi teaches the system of claim 2, wherein each of the plurality of meta-units is configured to provide a range of scattering amplitude for a broadband achromatic metasurface lens.
(Note: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted 

Regarding Claim 6, Arbabi teaches the system of claim 1, wherein each of the plurality of meta-units comprises a dielectric material (col. 2, line 40-44, The first membrane and/or the second membrane may comprise a free standing thin film material such as silicon nitride. The first membrane and/or the second membrane may also comprise silicon oxide; col. 7, line 30-31, The metasurface 51 comprises of an array 53 of silicon posts).

Regarding Claim 7, Arbabi teaches the system of claim 6, wherein the dielectric material is selected from the group consisting of silicon, silicon nitride, gallium nitride, and titanium dioxide (col. 2, line 40-44, The first membrane and/or the second membrane may comprise a free standing thin film material such as silicon nitride. The first membrane and/or the second membrane may also comprise silicon oxide; col. 7, line 30-31, The metasurface 51 comprises of an array 53 of silicon posts).

Regarding Claim 8, Arbabi teaches the system of claim 1, wherein the at least one metasurface comprises two or more metasurfaces (fig. 1, 14, 11, 12; --membrane 14 comprising metasurfaces 11 and 12).

Regarding Claim 9, Arbabi teaches the system of claim 8, wherein the two or more metasurfaces are adapted to correct for the monochromatic aberrations.
(Note: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).

Regarding Claim 10, Arbabi teaches the system of claim 1, wherein the at least one metasurface comprises a first and a second layer (fig. 1, 14, 11, 12; --membrane 14 comprising metasurface layers 11 and 12).

Regarding Claim 11, Arbabi teaches the system of claim 10, wherein the first layer comprises a first geometry and a first material, and the second layer comprises a second geometry and/or a second material (fig. 1, 11, 12; --11 and 12 have different geometry arrangements; col. 2, line 40-44, The first membrane and/or the second membrane may comprise a free standing thin film material such as silicon nitride. The first membrane and/or the second membrane may also comprise silicon oxide; -- first 

Regarding Claim 12, Arbabi teaches the system of claim 1, wherein the at least one metasurface is characterized by a varying thickness (fig. 1, 14, 11, 12; col. 5, line 15-22, The location of the focus point 18 of the system 10 is adjusted by varying the separation between the two parallel metasurfaces 11 and 12; -- varying the separation between the two parallel metasurfaces 11 and 12 changes the thickness of membrane 14).

Claims 1, 6, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Arbabi et al (US 20160306079).

Regarding Claim 1, Arbabi teaches a substantially flat optical component for lensing incoming electromagnetic radiation having at least one wavelength and a first phase into outgoing electromagnetic radiation having a second phase (abstract; fig. 1), comprising:
 
a substrate (fig. 1, 115) ; and 
at least one metasurface, coupled to the substrate, comprising a plurality of optical meta- units to change at least the first phase to the second phase (fig. 1, 125; ¶[0023], line 1-5, Dielectric metasurfaces are composed of a large number of scatters 

wherein each optical meta-unit of the plurality of optical meta-units is positioned at a distance that is less than the wavelength from at least a different optical meta-unit (fig. 13, 1310, 1315; --the separations between adjacent units may be smaller than the  wavelengths of 775 nm, 1550 nm  given in fig. 2; also see fig. 3, having near zero distance between adjacent units); 

wherein the flat optical component is adapted to correct both chromatic and monochromatic aberrations across the wavelength (--this portion of claim is of intended use; the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

(Note: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" 

Regarding Claim 6, Arbabi teaches the system of claim 1, wherein each of the plurality of meta-units comprises a dielectric material (¶[0003], line 1-3, optical dielectric metasurfaces).

Regarding Claim 8, Arbabi teaches the system of claim 1, wherein the at least one metasurface comprises two or more metasurfaces (fig. 2, 205, 210, 215; also see fig. 13, 1310, 1315).

Regarding Claim 12, Arbabi teaches the system of claim 1, wherein the at least one metasurface is characterized by a varying thickness (fig. 2, ¶[0045], line 1-7, FIG. 2 the consecutive circular rows have decreasing thickness radiating outward from the center of the lens).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872